PER CURIAM.
In this cause appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the State has responded agreeing that there is no meritorious ground to support this appeal but noting a minor sentencing error. In re Appellate Court Response to Anders Briefs, 581 So.2d 149 (Fla.1991). We affirm the convictions and sentences imposed but remand to the trial court for correction of the minor sentencing error on the written sentence for count two. The written sentence for count two should read that it is for count three. Originally the trial court imposed a sentence of time served for count two, a misdemeanor, when appellant was first put on community control for counts one and three, both of which were third-degree felonies.
CASANUEVA, CANADY, and WALLACE, JJ., Concur.